 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   KING SOL OM ON SEKHEMRE ) Case No. 2:20-cv-00542-JFW-JDE
                              )
     EL NETER,                )
12                            ) AMENDED ORDER TO SHOW
13                Petitioner, )
                              ) CAUSE WHY THE PETITION
               v.             ) SHOULD NOT BE DISMISSED
14                                         )
     ALEX VILLANUEVA, Sheriff,             )
15                                         )
                        Respondent.        )
16                                         )
                                           )
17
18                                             I.
19                                  BACKGROUND
20         On January 17, 2020, the Court received a Petition for Writ of Habeas
21   Corpus Under 28 U.S.C. § 2241, purportedly on behalf of King Sol Om On
22   Sekhemre El Neter (“Petitioner”). Dkt. 1 (“Petition” or “Pet.”). On the
23   Petition form, Petitioner did not check boxes indicating he was in custody as a
24   pretrial detainee or having been sentenced; instead, Petitioner checked “other”
25   and explained “under threat duress and coercion of an involuntary
26   commitment to a state hospital.” Pet at 1 (CM/ECF pagination is used herein
27   to page references in the Petition). He further asserts the sole challenge raised
28
 1   by the Petition is to “the validity of lawful jurisdiction.” Id. at 2. According to
 2   other allegations in the Petition and state court records available
 3   electronically,1 Petitioner is a pretrial detainee at Twin Towers Correctional
 4   Facility (“Twin Towers”) on state criminal charges in Los Angeles County
 5   Superior Court Case No. TA147092, with “further proceedings” having taken
 6   place as recently as January 16, 2020. Pet. at 1, 6; Los Angeles County
 7   Superior Court (“Superior Court Website”) at www.lacourt.org. The Petition
 8   asserts constitutional violations arising from Petitioner’s arrest, detention, and
 9   the conditions of his confinement in four grounds. Pet. at 4-7. Petitioner
10   separately filed a document entitled “Additional Ground” which purports to
11   assert a fifth ground. Dkt. 3 (“Supp. Pet.”).
12         A habeas petition brought under 28 U.S.C. § 2241 is subject to the same
13   screening requirements that apply to habeas petitions brought under 28 U.S.C.
14   § 2254. See Rules Governing Section 2254 Cases in the United States District
15   Courts (“Habeas Rules”), Habeas Rule 1(b) (providing that district courts may
16   apply the Habeas Rules to habeas petitions that are not brought under 28
17   U.S.C. § 2254). Accordingly, a district court “must promptly examine” the
18   petition and, “[i]f it plainly appears from the petition . . . that the petitioner is
19   not entitled to relief,” the “judge must dismiss the petition.” Habeas Rule 4;
20   Mayle v. Felix, 545 U.S. 644, 656 (2005).
21         The Court has reviewed the Petition under Rule 4 of the Habeas Rules
22   and finds it is subject to dismissal for the reasons explained below.
23
24   1
      Courts may take judicial notice of the existence of court filings and another court’s
25   orders. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial
     notice of opinion and briefs filed in another proceeding); United States ex rel.
26   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
     1992) (courts “may take notice of proceedings in other courts, both within and
27
     without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue” (citation omitted)).

                                                2
 1                                            II.
 2                               PETITIONER’S CLAIMS
 3         1.     Petitioner is “unlawfully restrained as a foreigner to the State of
 4   California ‘Diversity of Citizenship’ (28 USCA 1332) 13TH AMEND.” Pet. at
 5   4. In support, Petitioner alleges that the “complaint” by Plaintiff against
 6   Defendant, which the Court interprets to refer to the underlying state criminal
 7   action, names “merely a fictitious party whom no cause of action can be
 8   validly alleged”; there is no “legitimate proof” that “Petitioner is a contractor
 9   in the State of California”; and the “state proceedings are being undertaken in
10   bad faith with intentions to harass and trespass on the Petitioner[’]s estate

11   when there is no valid commitment, an invalid plea was procured by fraud

12   after . . . [a] special appearance to challenge jurisdiction. Id.

13         2.     “Petitioner’s [First] Amendment, Right to Privacy, Freedom of
     Choice, Free Exercise, and Faith and Healing Exemption is invaded by an
14
     invalid civil commitment.” Pet. at 5. In support, Petitioner alleges jurisdiction
15
     is lacking for his detention as he does not have a mental health disorder and is
16
     not a danger to himself of others and, as a foreign national, is entitled to “faith
17
     healing exemption without interruption or the invasion of privacy rights.” Id.
18
           3.     Petitioner’s “unlawful detention is a result of a repetitive ‘breach of
19
     due process’ though a defective pleading and procedural requirements.” Pet. at
20
     6. In support, Petitioner alleges that after his Fifth Amendment due process
21
     rights were violated by an unlawful seizure, “a continuing breach became a
22
     pattern” due to coercion during the booking process and his “invalid
23
     commitment” to a state hospital stemming from a void indictment procured by
24
     fraud. Id. Petitioner further claims that at his arraignment, he filed a demurrer
25
     while overcoming an attempt by a bailiff to swindle him, part of a court
26
     conspiracy against him. Id. Petitioner further claims he entered an involuntary
27
     plea to charges unsupported by a probable cause determination and was
28
     fraudulent denied a timely preliminary hearing. Id.
                                            3
 1         4.    “Petitioner is falsely imprisoned as a result of a malicious arrest
 2   without probable cause by deadly force (unlawful seizure 4th Am.).” Pet. at 7.
 3   In support, Petitioner references various “reports” regarding investigations of
 4   “the malicious arrest by way of deadly force” and testimony at “the
 5   preliminary hearing” regarding the use of a taser ten time upon Petitioner, five
 6   times with a “dry stun.” Id.
 7         5.    “Petitioner was denied the right to an impartial jury, adequate or
 8   self-representations, and the means to prepare and present an affirmative

 9   defense (6th Amendment) Speedy Trial Act (1974). Supp. Pet. at 1. In support,

10   Petitioner seeks “to have a jury present during the incompetency hearing” and

11   a “criminal suspension” of a public defender who alleged has a conflict of
     interest. Id. Petitioner also states he has been incarcerated for 17 months, 10 of
12
     which in “criminal suspension,” which constitute extraordinary circumstances
13
     and have caused irreparable injury, including loss of law books, exculpatory
14
     evidence and private foreign documents. Id. at 2.
15
                                            III.
16
                                      DISCUSSION
17
     A.    The Court Must Abstain from Interfering with Petitioner’s Ongoing
18
           State Prosecution
19
           Many of Petitioner’s claims challenge aspects of his ongoing state
20
     criminal proceedings. Petitioner appears to challenge whether there was
21
     probable cause for his arrest on the pending charges, whether he received
22
     appropriate due process protections in ongoing state criminal proceedings, a
23
     state court mental competency determination and what Petitioner, who resides
24
     at Twin Towers, calls the “threat, duress and coercion of an involuntary
25
     commitment to a state hospital,” and the use of force during his arrest, which
26
     would potentially implicate the charges against him for assault with a deadly
27
     weapon or by means likely to produce great bodily injury upon the person of a
28
                                             4
 1   peace officer or firefighter in violation of Cal. Penal Code § 245(c). See
 2   Superior Court Website. To the extent Petitioner challenges ongoing state
 3   criminal proceedings, the Court must abstain from hearing such challenges.
 4         “Only a limited number of pre-trial challenges have been found
 5   cognizable under Section 2241. Generally, pre-trial habeas challenges have
 6   been allowed only when a state defendant contends he is being deprived of his
 7   right to a speedy trial or the Double Jeopardy Clause will be violated if he is
 8   tried.” Fritz v. Cty. of Los Angeles CA, 2012 WL 5197971, at *2 (C.D. Cal.
 9   Oct. 18, 2012) (citing Braden v. 30th Judicial Circuit Court of Ky., 410 U.S.
10   484, 488-93 (1973)); McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003)
11   (as amended). However, as the Supreme Court has explained, “federal habeas
12   corpus does not lie, absent ‘special circumstances,’ to adjudicate the merits of
13   an affirmative defense to a state criminal charge prior to a judgment of
14   conviction by a state court.” Braden, 410 U.S. at 489.
15         Principles of comity and federalism require federal courts to abstain from
16   intervening in pending state criminal proceedings absent extraordinary
17   circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger
18   abstention applies to both attempts to preclude and/or stay criminal
19   prosecutions and attempts to obtain more limited or piecemeal intervention in
20   state criminal actions. See, e.g., Kugler v. Helfant, 421 U.S. 117, 130 (1975)
21   (explaining that Supreme Court precedent establishes that “at least in the
22   absence of ‘extraordinary circumstances’ federal courts must refuse to
23   intervene in state criminal proceedings to suppress the use of evidence claimed
24   to have been obtained through unlawful means”); Dubinka v. Judges of the
25   Superior Court of Cal. for the Cty. of L.A., 23 F.3d 218, 223-26 (9th Cir. 1994)
26   (concluding that a request to enjoin enforcement of a criminal discovery statute
27   and to suppress evidence obtained under that statute could not be entertained).
28   Abstention principles generally require federal courts to abstain from

                                             5
 1   exercising jurisdiction over a habeas petition in which the petitioner raises an
 2   affirmative defense to a state prosecution unless (1) the state proceedings are
 3   being undertaken in bad faith or to harass, where there is no “hope of
 4   obtaining a valid conviction,” or (2) “in other extraordinary circumstances
 5   where irreparable injury can be shown.” Brown v. Ahern, 676 F.3d 899, 903
 6   (9th Cir. 2012) (citation omitted); see also Middlesex Cty. Ethics Comm. v.
 7   Garden State Bar Ass’n, 457 U.S. 423, 435-37 (1982). Irreparable injury alone,
 8   however, is insufficient to warrant federal intervention unless the irreparable
 9   injury is both great and immediate. See Younger, 401 U.S. at 46.
10         In this case, abstention appears appropriate because all the Younger
11   abstention requirements are met. As noted, Petitioner’s state criminal
12   proceedings are ongoing. Petitioner is in pretrial custody on the criminal
13   charges for which he is detained. Second the state’s task of enforcing its laws
14   against socially harmful conduct is “important and necessary,” Younger, 401
15   U.S. at 51-52, and as such, the state proceedings implicate important state
16   interests. Third, Petitioner has an adequate opportunity to raise his federal
17   habeas claims in his pending state proceedings. Finally, there is nothing to
18   indicate the circumstances of Petitioner’s case fall within any recognized
19   exception to the Younger doctrine.
20         To the extent Petitioner asserts his speedy trial argument creates an
21   “extraordinary circumstance,” the Ninth Circuit has explained that a claimed
22   violation of the Speedy Trial Clause in and of itself is not an independent
23   “extraordinary circumstance” necessitating pre-trial habeas consideration.
24   Brown, 676 F.3d at 901. “[A]bsent specifically defined extraordinary
25   circumstances, principles of federalism and comity prohibit a federal district
26   court from entertaining a pre-conviction habeas petition that raises a Speedy
27   Trial claim as an affirmative defense to state prosecution.” Id. at 900. In
28   Braden, the petitioner sought habeas relief, claiming a denial of his

                                             6
 1   constitutional right to a speedy trial and requesting an order directing the
 2   respondent to afford him an immediate trial on his then three-year old
 3   Kentucky indictment. 410 U.S. at 486. The Supreme Court held that the
 4   petitioner was entitled to raise his speedy trial claim at that time because: (1)
 5   he was in custody within the meaning of 28 U.S.C. § 2241; (2) he exhausted all
 6   available state remedies; and (3) he did not seek to litigate a defense to a
 7   criminal charge, but instead, sought a prompt trial. Id. at 488-90. Under these
 8   limited circumstances, no “legitimate interest of federalism” was jeopardized
 9   by allowing the petitioner to seek Section 2241 relief. Id. at 492. The Supreme
10   Court emphasized, however, that nothing in its decision “would permit the
11   derailment of a pending state proceeding by an attempt to litigate
12   constitutional defenses prematurely in federal court.” Id. at 493.
13   Here, unlike the petitioner in Braden, Petitioner has not exhausted his state
14   remedies, as discussed further below, and, in challenging the constitutionality
15   of the superior court’s jurisdiction, does seek to litigate a defense to the
16   criminal charge. Thus, here, a claim of a speedy trial violation alone does not
17   appear to constitute an extraordinary circumstance.
18         Although there is no statutory exhaustion requirement for Section 2241
19   actions, federal courts have imposed a prudential exhaustion requirement. See
20   Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012). “The rule of exhaustion
21   in federal habeas corpus actions is rooted in considerations of federal-state
22   comity” and is “not limited to challenges to the validity of state court
23   convictions.” Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Here, it appears
24   Petitioner has not sought any relief in the California Court of Appeal or
25   California Supreme Court. See Pet. at 3-4 (identifying only “appeals” or
26   grievances sent to the ALCU, this Court, and the State Bar of California).
27   Given Petitioner’s failure to seek any relief in the state courts, considerations of
28   comity and federalism preclude Petitioner from proceeding to federal court

                                              7
 1   without first exhausting his claims in state court. See Fritz, 2012 WL 5197971,
 2   at *4 (“Federalism and comity concerns preclude Petitioner’s attempt to
 3   proceed in federal court without first affording the state courts the opportunity
 4   to consider his claims and provide any relief that is appropriate.”).
 5         Thus, Younger abstention is appropriate to the extent the Petition
 6   challenges an aspect of Petitioner’s underlying state criminal proceedings.
 7   When Younger applies, and the petitioner seeks injunctive relief, as the
 8   Petition does here by challenging “lawful jurisdiction” of the state court, the
 9   Court has no discretion to grant such relief. See Colorado River Water
10   Conservation Dist. v. United States, 424 U.S. 800, 816 n.22 (1976); Garrison
11   v. California, 2018 WL 2106488, at *2 (N.D. Cal. May 7, 2018).
12   B.    Petitioner’s Civil Rights Claims Should Be Dismissed
13         The remaining claims in the Petition (and to the extent the excessive
14   force claim does not challenge Petitioner’s underlying criminal proceedings) do
15   not fall within “the core of habeas corpus,” and as such, they are properly
16   raised, if at all, in a civil rights action, not a habeas petition.
17         Federal law opens two main avenues to relief on complaints related to
18   imprisonment: a petition for habeas corpus and a civil rights complaint. See
19   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). Challenges to the
20   validity of any confinement or to particulars affecting its duration fall within
21   the “core” of habeas corpus. Hill v. McDonough, 547 U.S. 573, 579 (2006);
22   Nelson v. Campbell, 541 U.S. 637, 643 (2004). “By contrast, constitutional
23   claims that merely challenge the conditions of prisoner’s confinement, whether
24   the inmate seeks monetary or injunctive relief, fall outside of that core and may
25   be brought pursuant to § 1983 in the first instance.” Nelson, 541 U.S. at 643;
26   Hill, 547 U.S. at 579; Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en
27   banc) (concluding that “a § 1983 action is the exclusive vehicle for claims
28   brought by state prisoners that are not within the core of habeas corpus”).
                                                8
 1   Thus, if success on a habeas petitioner’s claim would not necessarily lead to his
 2   immediate or earlier release from confinement, the claim does not fall within
 3   “the core of habeas corpus” and thus, must be pursued, if at all, under 42
 4   U.S.C. § 1983. Nettles, 830 F.3d at 935 (citing Skinner v. Switzer, 562 U.S.
 5   521, 535 n.13 (2011)); see also Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.
 6   2003).
 7         Here, although it is not entirely clear, it appears Petitioner’s claims
 8   regarding the denial of his First Amendment rights, right to privacy, freedom
 9   of choice, free exercise, and “faith healing exemption” all relate to the
10   conditions of his confinement. Success on these claims would not result in an
11   immediate or speedier release from custody, despite the relief being sought in
12   the Petition. See Nettles, 830 F.3d at 933 (explaining that “prisoners may not
13   challenge mere conditions of confinement in habeas corpus”); Shook v. Apker,
14   472 F. App’x 702, 702-03 (9th Cir. 2012) (finding claims on conditions of
15   confinement were properly brought in a civil rights action despite the relief
16   sought); Stephens v. Cty. of San Bernardino, 2019 WL 1412123, at *1 (C.D.
17   Cal. Feb. 20, 2019) (concluding that conditions of confinement claims must be
18   brought in Section 1983 action regardless of the petitioner’s request for release
19   from custody), Report and Recommendation accepted by 2019 WL 1406954
20   (C.D. Cal. Mar. 27, 2019); Crane v. Beard, 2017 WL 1234096, at *4 (C.D.
21   Cal. Apr. 3, 2017) (finding that claims challenging the petitioner’s conditions
22   of confinement were not cognizable on federal habeas review). As such, these
23   claims do not fall within “the core of habeas corpus” and Petitioner must
24   instead pursue these claims, if at all, in a Section 1983 action.
25   C.    Converting the Petition into a Civil Rights Complaint is Not
26         Warranted
27         The Court recognizes that there are some circumstances in which it may
28   be appropriate for a district court to convert a non-cognizable habeas petition
                                              9
 1   into a civil rights complaint under 42 U.S.C. § 1983. See Nettles, 830 F.3d at
 2   935-36 (involving a 28 U.S.C. § 2254 petition). However, the Court finds that
 3   this action is not amenable for such conversion for a number of reasons. First,
 4   simultaneously proceeding with habeas and civil rights claims in a single
 5   action likely is improper. See Malone v. Calderon, 165 F.3d 1234, 1236-37 (9th
 6   Cir. 1999) (declining to consolidate federal habeas and civil rights actions,
 7   stating that “the risk of confusion of the issues inherent in consolidation of the
 8   habeas and civil rights cases weighs against consolidation”). Here, the civil
 9   rights claims relate to conditions of, and Petitioner’s treatment in, county jail,
10   while his potential habeas claims appear to relate to his ongoing state criminal
11   proceedings. The Court determines that proceeding in a single action with both
12   sets of claims is not warranted. See McGowan v. Hendrick, 2014 WL 791802,
13   at *3 (C.D. Cal. Feb. 19, 2014) (declining to convert habeas petition into civil
14   rights action where operative pleading contained both civil rights and habeas
15   claims). Second, prisoner civil rights actions are subject to different
16   requirements (and higher filing fees) than are federal habeas proceedings. The
17   petition must be amenable to conversion “on its face,” that is, it must name the
18   correct defendants and seek the correct relief. See Nettles, 830 F.3d at 936. As
19   noted, Petitioner would not be entitled to the relief sought based on the
20   allegations regarding his conditions of confinement. See Stephens, 2019 WL
21   1412123, at *1 (explaining that an appropriate remedy on claims relating to the
22   conditions of confinement would be in the form of damages or a change in
23   conditions, not release). Further, the Petition names only the Sheriff Alex
24   Villanueva as the respondent. It is unclear whether the Sheriff would be the
25   appropriate defendant in a civil rights action based on the allegations in the
26   Petition. Third, as pled, Petitioner’s claims potentially would be subject to
27   dismissal for failure to state a claim upon which relief may be granted, which
28   could subject him to a “strike” under 28 U.S.C. § 1915(g).

                                             10
 1                                            IV.
 2                                         ORDER
 3         Because the Court must abstain from hearing any habeas claims
 4   challenging Petitioner’s ongoing state criminal proceedings and should decline
 5   to consider Petitioner’s civil rights claims in this action, it appears that the
 6   Petition is subject to dismissal. It also appears, for the reasons set forth above,
 7   that leave to amend is not warranted. See, e.g., Lipton v. Pathogenesis Corp.,
 8   284 F.3d 1027, 1039 (9th Cir. 2002) (“Because any amendment would be
 9   futile, there was no need to prolong the litigation by permitting further
10   amendment.”); Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1087-88 (9th Cir.
11   2002) (holding that there was no need to prolong litigation by permitting
12   amendment where the “basic flaw” in the pleading could not be cured).
13         Petitioner is therefore ORDERED TO SHOW CAUSE why this action
14   should not be dismissed without prejudice by filing a written response by no
15   later than thirty (30) days from the date of this Order which sets forth any valid
16   legal and/or factual reasons why the Petition should not be dismissed.
17         Instead of filing a written response to the matters addressed in this
18   Order, Petitioner may voluntarily dismiss the action by filing a Notice of
19   Dismissal under Federal Rule of Civil Procedure 41(a)(1). The Clerk is
20   directed to send Petitioner a Central District Request for Dismissal form.
21         The Court warns Petitioner that failure to timely file a response to
22   this Order will result in a recommendation that this action be dismissed
23   without prejudice for the reasons explained above, and for failure to
24   prosecute and comply with Court orders. See Fed. R. Civ. P. 41(b).
25
     Dated: January 24, 2020
26
                                                    ______________________________
27                                                  JOHN D. EARLY
28                                                  United States Magistrate Judge
                                              11
